Citation Nr: 0028558	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  91-42 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tinea pedis, 
including as a result of exposure to Agent Orange, and if so, 
whether service connection is warranted.

2.  Entitlement to an increased disability rating for 
service-connected bilateral pes planus status post partial 
osteotomy of the left navicular bone and history of left 
bunionectomy, currently evaluated as 30 percent disabling.

3.  Entitlement to an effective date earlier than July 2, 
1980, for the assignment of a 30 percent disability rating 
for service-connected bilateral pes planus status post 
partial osteotomy of the left navicular bone and history of 
left bunionectomy.

4.  Whether an overpayment of compensation benefits in the 
amount of $1,859.00 was validly established.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran had active service from August 1967 to May 1970.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from June 1988, September 1994, and 
September 1998 rating decisions of the Washington, DC, 
Department of Veterans Affairs (VA) Regional Office (RO) and 
an October 1998 determination from the VA Debt Management 
Center in St. Paul, Minnesota.  

In June 1988, the RO denied entitlement to a disability 
rating in excess of 10 percent for service-connected 
bilateral pes planus.  The veteran submitted a notice of 
disagreement (NOD) with the RO's decision in that same month.  
A statement of the case (SOC) was issued in September 1988, 
and a substantive appeal was received in January 1989.

In May 1992, a hearing was held before a member of the Board 
who is no longer employed at the Board.  38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  The veteran was notified that 
he had a right to another hearing before the Board in August 
2000; however, he indicated that he did not want another 
hearing.  

The Board remanded this case to the RO in September 1992 for 
additional development, including a VA examination.  The 
requested development has been accomplished to the extent 
necessary.  

In September 1994, the RO denied service connection for tinea 
pedis, including as a result of exposure to Agent Orange.  
The veteran submitted an NOD to the RO in January 1995.  An 
SOC was issued in March 1999, and a substantive appeal was 
received in April 1999.

In April 1998, the RO assigned a 30 percent disability rating 
for service-connected bilateral pes planus, effective from 
June 7, 1988.  The veteran thereafter requested an earlier 
effective date for the assignment of the 30 percent 
disability rating.  Specifically, he requested an effective 
date of either June 1973 or June 1986.  He also claimed that 
there was clear and unmistakable error in an October 1973 RO 
rating decision that denied service connection for an osseous 
protuberance, bilateral, of the feet.  

In September 1998, the RO found that the October 1973 rating 
decision that denied service connection for an osseous 
protuberance, bilateral, of the feet was clearly and 
unmistakably erroneous.  The RO also assigned an effective 
date of July 2, 1980, for the award of a 30 percent rating 
for service-connected bilateral pes planus status post 
partial osteotomy of the left navicular bone and history of 
left bunionectomy.  The veteran submitted a VA Form 9, which 
has been accepted as an NOD, concerning the effective date 
issue to the RO in April 1999.

In October 1998, the veteran was notified that an overpayment 
of compensation benefits in the amount of $1,859.00 had been 
created.  He submitted an NOD concerning the amount and/or 
propriety of the creation of the overpayment to the RO in 
November 1998.

The veteran has also claimed entitlement to service 
connection for tinea pedis as secondary to service-connected 
bilateral pes planus.  See Statement in Lieu of VA Form 646, 
dated April 4, 2000.  This claim is not currently before the 
Board since it has not been adjudicated by the RO, and it is 
not otherwise intertwined with the claims on appeal.  See 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined only if the RO would have to reexamine the merits 
of any denied claim which is pending on appeal before the 
Board under the pertinent law and regulations specifically 
applicable thereto).  Therefore, this issue is referred to 
the RO for appropriate action.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for 
evaluation for his service-connected bilateral pes planus to 
the VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals) (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The issues of entitlement to an effective date earlier than 
July 2, 1980, for the assignment of a 30 percent disability 
rating for service-connected bilateral pes planus status post 
partial osteotomy of the left navicular bone and history of 
left bunionectomy and whether an overpayment of compensation 
benefits in the amount of $1,859.00 was validly established 
are the subject of the REMAND immediately following this 
decision. 


FINDINGS OF FACT

1.  In March 1985, the Board denied service connection for 
tinea pedis, including as a result of exposure to Agent 
Orange.  The veteran's motion for reconsideration of this 
decision was denied by the Chairman in September 2000.

2.  Evidence received since March 1985 is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.

3.  The claim of entitlement to service connection for tinea 
pedis, including as a result of exposure to Agent Orange, is 
plausible.

4.  The veteran served in the Republic of Vietnam during the 
Vietnam era. 

5.  Tinea pedis is not among the disorders listed in 
38 C.F.R. § 3.309(e). 

6.  The preponderance of the evidence is against the claim 
that tinea pedis resulted from disease or injury in service, 
including as a result of exposure to Agent Orange.

7.  The veteran's service-connected bilateral pes planus 
status post partial osteotomy of the left navicular bone and 
history of left bunionectomy is manifested by complaints of 
pain on use and spasms in the arches of his feet, with no 
relief from orthotics, excessive pronation, tenderness of the 
plantar surfaces, and pronounced functional loss.  


CONCLUSIONS OF LAW

1.  The March 1985 Board decision denying service connection 
for tinea pedis, including as a result of exposure to Agent 
Orange is final.  38 U.S.C.A. § 7103(a) (West Supp. 2000); 
38 C.F.R. § 20.1100 (1999).

2.  Additional evidence received since March 1985 is new and 
material, and the veteran's claim of entitlement to service 
connection for tinea pedis, including as a result of exposure 
to Agent Orange, is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1999).

3.  The claim of entitlement to service connection for tinea 
pedis, including as a result of exposure to Agent Orange, is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The veteran is not entitled to service connection for 
tinea pedis, including as a result of exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1112, 1131, 1116, 1137 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309 (1999).

5.  The criteria for a disability rating of 50 percent, but 
not in excess thereof, for the veteran's service-connected 
bilateral pes planus status post partial osteotomy of the 
left navicular bone and history of left bunionectomy are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Code 5276 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been presented to 
reopen a 
claim for service connection for tinea pedis, including as a 
result of exposure 
to Agent Orange, and if so, whether service connection is 
warranted

A.  New and material evidence

Service connection may be established for a disability based 
on different legal theories of entitlement including on a 
"direct" basis (38 U.S.C.A. § 1110, 1131 (West Supp. 2000); 
38 C.F.R. §§ 3.303(a), 3.304 (1999)) and based on legal 
"presumptions" of service incurrence of certain diseases.  
38 U.S.C.A. §§ 1112, 1116 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.307, 3.309 (1999).  Establishing direct service 
connection for a disability requires the existence of a 
current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. §§ 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

The law provides a presumption of service connection for 
certain diseases, including chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), which become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (1999).  The 
presumption is a rebuttable one.  38 C.F.R. § 3.307(d) 
(1999).  

The United States Court of Appeals for the Federal Circuit 
determined that the Veterans' Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1040 (1994).  The Secretary of Veterans Affairs, under 
the authority granted by the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides, such as Agent Orange, used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
Notice, 61 Fed. Reg. 41,442 (1996). 

Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2000); 38 C.F.R. § 20.1100 (1999).  When a claim is 
disallowed by the Board, the claim may not be reopened and 
allowed and a claim based upon the same factual basis may not 
be considered.  38 U.S.C.A. § 7104(b) (West 1991).  Here, the 
Board denied service connection for tinea pedis, including as 
a result of exposure to Agent Orange, in March 1985.  The 
veteran's motion for reconsideration of this decision was 
denied by the Chairman in September 2000.

In order to reopen a claim that is final, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
1991).  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (1999); see also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  The claimant does not have to demonstrate 
that the new evidence would probably change the outcome of 
the prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well-grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  Third, if the 
reopened claim is well grounded, VA may evaluate the merits 
of the claim after ensuring that the duty to assist under 38 
U.S.C. § 5107(b) has been fulfilled.

The Board acknowledges that there has been promulgation of VA 
regulations concerning claims based on Agent Orange exposure 
since the March 1985 Board decision.  However, tinea pedis 
has not been determined to be presumptively service connected 
based on Agent Orange exposure, and the new regulations do 
not provide a new basis for entitlement.  Accordingly, the 
Board will review the claim on appeal as an application to 
reopen a prior final decision.  See Vaughn v. Gober, 98-269 
(August 31, 2000); Bielby v. Brown, 7 Vet. App. 260, 264-265 
(1994).

The evidence reviewed at the time of the March 1985 Board 
decision consisted of the following:  (1) the veteran's DD 
Form 214; (2) the veteran's service medical records; (2) lay 
statements from the veteran, including testimony presented at 
personal hearings; (3) VA reports of examination, dated in 
September 1970, October 1972, March 1974, July 1979, August 
1980, and May 1983; (4) June and September 1972 examination 
reports from Dr. Jerry D. McClane; (6) September 1973 and May 
1979 statements from Carl B. Fisher, D.P.M.; (7) a December 
1983 statement from James Shapiro, D.P.M.; and (8) VA 
treatment records dated from 1983 to 1984.

The veteran's DD Form 214 shows that he served on active duty 
from August 1967 to May 1970.  He served in the Republic of 
Vietnam during the Vietnam era and was awarded the Combat 
Action Ribbon.

The service medical records are negative for any complaints, 
findings, or diagnoses of tinea pedis.  The veteran's feet 
were examined on numerous occasions during active service 
because of pes planus, with no findings of any skin problems.  
On separation examination in May 1970, his skin was described 
a normal.

The veteran originally claimed service connection for several 
disabilities in June 1970.  He made no mention of tinea 
pedis.  

There were no complaints or findings of tinea pedis on VA 
examinations in September 1970 and October 1972 and on 
examination by Dr. McClane in June 1972.  The veteran's skin 
was essentially negative on VA examination in September 1970. 

In May and August 1973, the veteran stated that he had 
blisters, excessively dry skin, and scabs on his feet.  There 
were no complaints or findings of tinea pedis on VA 
examination in February 1974.  

In May 1979, Dr. Fisher noted a chronic tinea infection of 
the veteran's feet.  He indicated that the veteran had stated 
that this condition had been present since military service 
and unresponsive to past treatments.

On VA examination in July 1979, the veteran stated that he 
first had sores on his feet during service in 1968.  He 
complained of periodic occurrence of sores and blisters.  
Upon VA examination in August 1980, he stated that he had a 
bacteria or fungus of his feet as a result of doing field 
exercises during service over rough terrain, rice paddies, 
and swampy jungles.  He further stated that this condition 
was still present.  The examiner diagnosed tinea pedis.

In April 1983, the veteran stated that the skin condition on 
his feet was possibly due to Agent Orange exposure or some 
other cause while serving in Vietnam.

The veteran expressed similar complaints on VA examination in 
May 1983.  He stated that he a fungal infection of his feet 
started during service in Vietnam in 1968.  Pertinent 
diagnoses included tinea pedis.  

VA records dated from 1983 to 1984 also showed treatment for 
tinea pedis, as well as a history provided by the veteran of 
a rash on his feet during service.  In January 1983, the 
veteran stated that the rash began on his feet before his 
separation from service.  He could not recall if it began in 
Vietnam or upon his return to the U.S.A.  The examiner 
diagnosed tinea pedis with no evidence of any skin problem 
related to Agent Orange.

In sum, at the time of the March 1985 Board decision the 
evidence of record showed that the veteran was first 
diagnosed as having tinea pedis in 1979.  That was nine years 
after his separation from active service.  He gave a history 
of this condition during service and continuing thereafter.  
However, there was no competent evidence of a nexus between 
the post-service tinea pedis and any in-service disease or 
injury, including exposure to Agent Orange.  Indeed, a VA 
examiner in 1983 specifically found that this condition was 
not related to Agent Orange exposure.  Tinea pedis is not 
among the disorders listed in 38 C.F.R. § 3.309(e).  
Therefore, the veteran's condition may not be service 
connected on a presumptive basis under the herbicide exposure 
regulations.  See 38 C.F.R. § 3.307(a)(6)(iii) (1999).  In 
order to be material, the new evidence would have to be 
competent in showing that the veteran's current tinea pedis 
had its onset during active service or is associated with an 
in-service disease or injury.  Any "new" evidence must be 
relevant to and probative with respect to this issue. 

Evidence associated with the claims file subsequent to the 
March 1985 Board decision consists, in pertinent part, of the 
following:

(1)  Statements from the veteran, including testimony 
presented at a personal hearing at the RO in March 1990 and 
before the Board in May 1992, indicating that he had 
continuous skin problems of his feet since active service as 
a result of exposure to Agent Orange. 

(2)  Some duplicate and some new VA treatment records of the 
veteran, dated from 1983 to 1991, showing treatment for, 
inter alia, tinea pedis.

(3)  A copy of the December 1983 statement from Dr. Shapiro; 

(4)  A copy of the May 1979 statement from Dr. Fisher; 

(5)  A September 1986 Application for License Plates for 
Handicapped Persons signed by M.F. Telaghani, M.D. showing 
findings of pes planus; 

(6)  A VA report of examination dated in May 1989 showing a 
diagnosis of pes planus.  The veteran gave a history of a 
rash on his feet caused by Agent Orange;

(7)  A January 1990 report of examination by Dr. Shapiro 
concerning pes planus;

(8)  A VA report of examination dated in September 1990 
showing a diagnosis of chronic tinea pedis;

(9)  Private treatment records from Dr. Fisher dated from 
1973 to 1979, showing findings of tinea pedis as early as 
September 1973.  An April 1979 notation contained in these 
records indicated that the veteran had a severe pes valgo 
plantar fungus from the Vietnam War; 

(10)  An April 1974 statement from Maurice Richmond, D.P.M., 
concerning foot conditions other than tinea pedis;  

(11)  A May 1994 VA examination report showing a diagnosis of 
tinea pedis;

(12)  A February 1997 VA examination report showing a 
diagnosis of pes planus;

(13)  An April 1997 statement from Michael L. Rahn, D.P.M. 
concerning pes planus; and 

(14) A November 1997 VA examination report showing diagnoses 
of pes planus and metatarsalgia.

The evidence received subsequent to March 1985 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

The April 1979 treatment note contained in Dr. Fisher's 
records is both new and material.  It was not previously of 
record, and the notation provides a nexus between a fungus 
and the veteran's active service.  The treatment record is 
presumed credible for the purpose of reopening the veteran's 
claim, and it is so significant that it must be considered in 
order to fairly decide the merits of the claim. 

Therefore, because the additional evidence is new and 
material in light of the applicable laws and regulations, the 
Board finds that the claim for service connection for tinea 
pedis, including as a result of exposure to Agent Orange is 
reopened. 


B.  Well-grounded claim

Having determined that the claim has been reopened, it must 
next be determined whether the reopened claim is well 
grounded.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability is service connected; it requires evidence 
relevant to the requirements for service connection and of 
sufficient weight to make the claim plausible, i.e., 
meritorious on its own or capable of substantiation.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The kind of evidence 
needed to make a claim well grounded depends upon the types 
of issues presented by a claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  For some factual issues, competent 
lay evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Id. at 93.

A well-grounded claim for direct service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury.  See Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 504-06 (1995).  The 
Court has held that the second and third Caluza elements can 
also be satisfied under 38 C.F.R. § 3.303(b) by (a) evidence 
that a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
See 38 C.F.R. § 3.303(b); see also Brewer v. West, 11 Vet. 
App. 228, 231 (1998); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage, 
10 Vet. App. at 495-98.  For purposes of determining whether 
a claim is well grounded, the evidence is generally presumed 
to be credible, unless it is inherently incredible or beyond 
the competence of the person making the assertion.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), citing King 
v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran has reported that a skin condition first appeared 
during active service.  A lay person can provide probative 
eyewitness evidence of visible symptoms.  The first medical 
evidence of the presence of this condition was shown in 
September 1973, more than three years following the veteran's 
separation from service.  The evidence pertaining to the 
years between discharge from service in the 1973 diagnosis 
consists of the veteran's statements to the effect that he 
has continually suffered from this condition and the 
statement from Dr. Fisher showing a nexus between tinea pedis 
and active service.  Based upon the foregoing facts, the 
Board finds that the veteran's claim is well grounded, in 
that he has presented a plausible claim.

The veteran having stated a well-grounded claim, VA has a 
duty to assist the veteran in the development of facts 
pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).  In this case, the RO obtained the 
veteran's treatment records and afforded him VA examinations.  
There is no indication of additional records that the RO 
failed to obtain.  Sufficient evidence is of record to fairly 
decide the veteran's claim.  Therefore, no further 
development is required. 


C.  Merits of the claim

The issue of service connection for tinea pedis was addressed 
by the RO on the merits in the September 1994 rating 
decision.  Therefore, the appellant will not be prejudiced by 
the Board's consideration of the issue.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993). 

The standard of proof employed in deciding whether a well-
grounded claim for service connection should be allowed or 
denied is that the preponderance of the evidence must be 
against the claim in order for the claim to be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

In a case where there is an approximate balance of positive 
and negative evidence on issues material to the determination 
of the matter, the benefit of the doubt rule must be applied 
in favor of the appellant.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert, 1 Vet. App. at 55.  As to determining whether 
there is an "approximate balance" of the evidence, the 
Court has stated,

[A] determination under [section 5107(b)] is 
necessarily more qualitative than quantitative; 
it is one not capable of measurement with 
mathematical precision and certitude.  Equal 
weight is not accorded to each piece of material 
contained in a record; every item of evidence 
does not have the same probative value.  
Judgments must be made but they must be 
accompanied by "a written statement of the 
Board's findings and conclusions, and reasons or 
bases for those findings and conclusions, on all 
material issues of fact or law presented on the 
record."  38 U.S.C.A. § [7104(d)(1)].

Gilbert, 1 Vet. App. at 57.  Thus, in deciding a claim for 
service connection on the merits, the Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence.  See Cartwright, 2 Vet. 
App. at 26; Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 
(1991); Gilbert, 1 Vet. App. at 59.  Moreover, the Board may 
not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Here, there is no medical evidence of record that the veteran 
developed a skin condition, i.e., chloracne or an acneform 
disease, to a degree of 10 percent within one year of active 
service.  The first medical evidence of a skin disorder is 
dated in 1973, approximately three years after the veteran's 
separation from service.  Current diagnoses include only 
tinea pedis.  

Without a presumptive disease, the presumption of in-service 
exposure to a herbicide agent is not applicable and the 
veteran must provide evidence of exposure to Agent Orange in 
service.  See McCartt v. West, 12 Vet. App. 164 (1999) (both 
service in the Republic of Vietnam during the designated time 
period and the establishment of one of the listed diseases is 
required in order to establish entitlement to the in-service 
presumption of exposure to an herbicide agent).  The Board 
therefore considers the veteran's claim to be entitlement to 
service connection for tinea pedis on a direct basis 
secondary to Agent Orange exposure in service.  Combee v. 
Brown, 34 F.3d 1039, 1040 (1994).

In this regard, the Board finds that the veteran's history of 
an in-service skin rash of the feet is not credible, and that 
his lack of credibility brings into question any diagnosis of 
a skin disorder related to service.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest 
in the outcome of a proceeding may affect the credibility of 
testimony).  The service medical records are entirely 
negative for any evidence of a skin rash of the feet, despite 
numerous examinations of the feet for pes planus.  The skin 
was normal on separation examination in May 1970 and on post-
service VA examination in September 1970. 

The lack of any documented treatment for the veteran's 
alleged skin rash condition during service and for nearly 
three years after his separation from active service, despite 
complaints of continuing symptomatology, preponderate against 
a finding that he had a chronic skin rash of the feet during 
service.  His allegations of an in-service skin rash of the 
feet are not worthy of belief when viewed in the context of 
all the relevant evidence of record.  "The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character."  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  
The detailed in-service medical evidence is found more 
probative to the issue on appeal, because evidence 
contemporaneous with an event is generally more reliable than 
statements made much later recalling the details of the 
event.  The veteran did not seek treatment for tinea pedis 
until 1973.  In rendering a determination on the merits of 
claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage, 10 Vet. 
App. at 496.  In some cases such as this one, the absence of 
evidence is more weighty and persuasive and probative of 
certain facts than is the evidence that exists and what is 
said is less credible and significant than what is not said, 
the latter of which sometimes speaks volumes.

In making this determination, the Board has considered 38 
U.S.C.A. § 1154(b), which provides that, for a veteran of 
combat, the Secretary shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by combat service, 
satisfactory lay evidence of service incurrence or 
aggravation, if consistent with the circumstances, 
conditions, or hardships of such service, unless rebutted by 
clear and convincing evidence to the contrary.  The veteran 
in this case is a veteran of combat.  However, he has not 
alleged that the incurrence of tinea pedis is combat-related.  
He stated that he had a bacteria or fungus of his feet as a 
result of doing field exercises during service over rough 
terrain, rice paddies, and swampy jungles.  Indeed, in 
January 1983 he indicated that he could not recall if the 
alleged skin condition of his feet began while in Vietnam or 
upon his return to the U.S.A.  Accordingly, the Board 
concludes that the provisions of 38 U.S.C.A. § 1154(b) do not 
apply to this case.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d) (1999).

Further, the Board finds the April 1979 statement from Dr. 
Fisher to be unconvincing.  It appears to be premised on the 
assumption that the veteran's skin condition of the feet was 
first manifested in service, as Dr. Fisher noted in May 1979 
that the veteran had stated that the condition had been 
present since military service and unresponsive to treatment.  
This assumption is impeached by the veteran's service medical 
records and lack of treatment until 1973, as discussed above.  
It does not appear that whoever made this notation did so 
with reference to the veteran's medical records.  In 
addition, the notation is unsigned and it is not even clear 
by whom the statement was made, and whether is it an opinion 
or a mere recordation of history provided by the veteran.  
The Board is not obligated to grant service connection on the 
basis of this statement.  The Court has held that "[t]he 
Board is not required to accept doctors' opinions that are 
based on the appellant's recitation of medical history."  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  This 
statement was clearly predicated on the veteran's self-
reported history of statements concerning the presence of an 
in-service skin rash of the feet, which the Board has found 
to lack credibility.

The only other medical opinion of record is against the 
claim.  On Agent Orange examination in January 1983, despite 
the veteran's history of a skin rash of the feet during 
service, the examiner diagnosed tinea pedis with no evidence 
of any skin problem related to Agent Orange.  

Any contentions by the veteran that his current tinea pedis 
is somehow related to active service are not competent.  
There is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claim for service connection for tinea pedis, including as a 
result of exposure to Agent Orange.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. 
§§ 3.102, 4.3 (1999).


II.  Increased rating for service-connected bilateral pes 
planus status post partial osteotomy of the left navicular 
bone and history of left bunionectomy

A.  Factual background

In October 1970, the RO granted service connection for 
bilateral pes planus, evaluated as noncompensable, effective 
from May 1970.  In March 1974, an increased disability rating 
of 10 percent was assigned for this condition, effective from 
February 1974.  The Board granted an effective date in May 
1970 for the assignment of the 10 percent disability rating 
in July 1975.

More recently, the veteran sought reevaluation of the 
disability rating assigned for his service-connected pes 
planus in November 1987.  He stated that his condition had 
worsened.

VA treatment records dated in September 1986 show complaints 
of a painful and stiff hallux of the left foot.  The veteran 
was casted for orthotics.  In March 1988, he stated that his 
orthotics were not working and he was unable to wear them at 
times.  He complained of pain on walking and standing.

Also of record is a September 1986 Application for License 
Plates for Handicapped Persons signed by M.F. Telaghani, M.D. 
and Thomas John, D.P.M.  The doctors indicated that the 
veteran used arch supports and a walking cane and that his 
hallux limitus and pes planus deformity severely limited his 
ambulation due to pain.

The veteran was afforded a VA examination in May 1989.  He 
reported that he was employed as an evaluator and had lost 6 
days of work from 1980 to 1989.  His complaints included 
extreme foot pain when walking, running, or standing, as well 
as some swelling after walking or extensive standing.  He 
stated that his feet were tender, especially in the ball of 
the foot area, and that he had toe cramping and frequent 
calluses.  The examiner noted pain on palpation of the 
longitudinal arch of both feet.  The feet were flat on weight 
bearing.  There was a prominent medial bulge on standing.  
Walking on uneven surface aggravated the condition.  
Dorsiflexion was limited to 90 degrees and plantar flexion 
was within normal limits.  Pedal pulses were palpable.  X-
rays of the feet showed bilateral pes planus and status post 
bunionectomy.  The examiner diagnosed bilateral pes planus.

On examination by Dr. Shapiro in January 1990, the veteran 
complained of severe limitation of activities because of 
increased discomfort on walking, standing, dancing, etc.  Dr. 
Shapiro noted marked deformity of the veteran's feet 
resulting in severe pes planus.  There was definite pain in 
palpation of both longitudinal arches as well as the long 
medial tendons of the foot.  There was slight decrease in 
range of motion of the feet at the tarsal and subtalar 
joints.  The arches of the feet were completely depressed 
with multiple scars from past surgeries.  The veteran had a 
positive Hebling sign and abnormal wear of his shoes 
reflected faulty mechanics of his feet.  Dr. Shapiro stated 
that the veteran had poorly functioning feet and saw no 
reason why the feet would not be painful at the joints, 
muscles, and ligaments.

The veteran testified at a personal hearing at the RO in 
March 1990.  He stated that he used a cane and could walk 
only 20 to 30 feet due to foot pain.  His feet hurt 
constantly while standing.  He also had swelling of his feet 
at the end of the day.  The ball of his foot reportedly 
became numb with walking or standing.  He stated that he did 
not wear inserts in his shoes because they provided no 
improvement and caused more pain.  He used support hose and a 
cane.

Upon VA examination in September 1990, the veteran indicated 
that he was still employed.  He complained of foot and ankle 
swelling; tenderness of the bottom of his feet; pain on 
walking, driving, and standing on hard surfaces; numbness in 
the area of the large toe of the left foot; pain in the ball 
area of both feet; spasms in the arches of both feet; and 
pain in the toes.  He also stated that his prior surgeries 
provided no relief and in fact worsened his problem.  
Physical examination revealed severe flattening of the arches 
bilaterally.  There was calcaneal eversion bilaterally on 
weight bearing.  There was also pain on palpation of the 
talo-navicular joint bilaterally.  The surgical sites were 
well healed; however, tender to palpation.  The examiner 
diagnosed severe pes planus.

The veteran testified at a hearing before the Board in May 
1992.  He complained of constant pain in his feet, worsened 
by walking and resting his feet in a flat manner, periodic 
spasms of the balls and arches of the feet, numbness and 
tingling, and cramps in his big toes.  He could stand for one 
minute before experiencing pain.  He had swelling of his feet 
after walking distances.  He sometimes limped.  The veteran 
stated that arch supports did not relieve his pain.  He had 
difficulty doing household chores.  He was employed as an 
auditor.       

VA treatment records show that in February 1992, the veteran 
was provided one pair of elastic ankle support with closed 
heels.

The veteran was re-examined by VA in May 1994.  He complained 
of pain on walking and standing and spasms in both feet.  He 
also stated that his feet sometimes swelled and that he was 
unable to run.  On examination, he had palpable pulses.  The 
feet were flat on standing, with a prominent medial bulge 
overlapping the third toe.  The examiner diagnosed flat feet 
and status post bunion operation, left.   

Upon VA general medical examination in February 1997, it was 
noted that the veteran was employed doing office work.  He 
complained of persistent bilateral foot pain and pointed to 
the medial plantar surface of both feet.  He also complained 
of an increase in skin calluses of both feet.  He stated that 
his prior surgeries (bunionectomy and surgery on the 
navicular of the left foot), made things worse.  He reported 
bilateral foot and ankle pain, described as constant, on the 
day of examination.  The examiner noted that the veteran 
walked with the use of a cane and a slight limp.  There was 
bilateral hallux valgus and pes planus bilaterally.  The 
examiner described function as generally normal, but noted 
that the veteran stood only partially on his toes.  No 
calluses or blisters were noted.  There was no swelling, 
deformity, or tenderness to palpation of the ankles.  
Subtalar motion was moderate.  Dorsiflexion and plantar 
flexion were approximately 15 to 20 degrees.  Bilateral pes 
planus was diagnosed.

The veteran was examined by Michael L. Rahn, D.P.M. in April 
1997.  He gave a history of foot pain that had interfered 
with his ability to walk for many years.  He ambulated with 
the assistance of a cane.  He had very low arched feet with 
excessive pronation and tenderness over the mid-portion of 
the left foot corresponding to the mid-tarsus.  Dr. Rahn 
noted that over the years a variety of foot supports had been 
fabricated for the veteran; however, none had provided him 
relief of pain on walking.  Dr. Rahn also indicated that 
while the veteran had been able to work as an auditor, his 
ability to ambulate for normal lengths of time was impaired.  

On most recent VA examination in November 1997, the veteran's 
complaints were consistent.  He stated that his pain had 
become progressively worse and failed to improve with 
conservative treatment.  He further stated that he was unable 
to walk without a cane and that all walking was painful.  
Examination of both feet revealed severe pes planus.  There 
was complete depression of the arches with pain along the 
plantar fascia and talo-navicular joint.  There was also 
[illegible] valgus bilaterally which was painful to 
palpation.  On weight bearing the calcaneus was in valgus 
bilaterally with bowing of the tendo-achilles.  There was 
limitation of dorsiflexion to less than 5 degrees and pain on 
palpation of the second metatarsal of both feet.  The 
examiner diagnosed severe pes planus and metatarsalgia 
[illegible].

In 1998 rating decisions, the RO awarded a 30 percent 
disability rating for service-connected bilateral pes planus 
status post partial osteotomy of the left navicular bone and 
history of left bunionectomy, effective from July 2, 1980, 


B.  Legal analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased pain and functional impairment in his feet.  
Therefore, he has satisfied the initial burden of presenting 
a well-grounded claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a) 
(1999).  Generally, reexaminations are required if it is 
likely that a disability has improved, if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.

In this case, the RO provided the veteran appropriate VA 
examinations.  There is no indication of medical records 
regarding treatment for the veteran's feet that the RO failed 
to obtain.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected disorder since he was last 
examined.  Moreover, there is sufficient medical evidence of 
record to rate the veteran's service-connected feet disorder 
properly.  Therefore, no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1 and 4.2 (1999).  For a claim for an 
increased rating, the primary concern is the current level of 
disability.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (1999), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (1999).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

The severity of pes planus is ascertained, for VA purposes, 
by application of the criteria set forth in Diagnostic Code 
5276 of VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4, § 4.71a (1999).  A 30 percent rating is 
available where bilateral pes panus is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, and characteristic callosities.  A maximum 
rating of 50 percent is available where bilateral pes planus 
is pronounced, with marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation, and 
without improvement by orthopedic shoes or appliances.

The Board must also determine whether consideration should be 
given to functional loss due to pain under 38 C.F.R. § 4.40 
(including pain on use or during flare-ups) and functional 
loss due to weakness, fatigability, incoordination or pain on 
movement of a joint under 38 C.F.R. § 4.45.  It is necessary 
to consider these regulatory provisions in the case of 
disabilities involving a joint rated on the basis of 
limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  
Because the veteran's service-connected pes planus apparently 
limits motion of the foot, the Board will consider whether an 
increased disability rating is warranted within the context 
of 38 C.F.R. §§ 4.40 and 4.45.  See  VAOPGCPREC 9-98.

The Board concludes that findings on examination in this case 
more nearly approximate the 50 percent rating.  The veteran 
has consistently reported that orthotics provided no relief 
of his foot pain, and this has been documented in the 
treatment records.  He has also complained of spasms in the 
arches of his feet.  His complaints are found to be credible 
in light of the objective medical findings. The pronation of 
the veteran's feet has been described as excessive and he has 
complete depression of the arches. 
  
Tenderness of the plantar surfaces has also been repeatedly 
demonstrated on examination.  For example, in May 1989 there 
was pain on palpation of the longitudinal arch of both feet.  
On examination by Dr. Shapiro in January 1990, there was 
definite pain in palpation of both longitudinal arches as 
well as the long medial tendons of the foot.  Again, upon VA 
examination in November 1997 there was pain along the plantar 
fascia. 

The medical evidence also demonstrates pronounced functional 
loss associated with the veteran's service-connected pes 
planus.  38 C.F.R. §§ 4.40, 4.45 (1999).  He has consistently 
complained of increased pain of the feet with activity.  In 
September 1986, Drs. Telaghani and John reported that his 
hallux limitus and pes planus deformity severely limited his 
ambulation due to pain.  Dr. Shapiro stated that the veteran 
had poorly functioning feet in January 1990.  The veteran 
also requires the use of a cane walk and has a slight limp.  
Further, Dr. Rahn noted in April 1997 that the veteran's 
ability to ambulate for normal lengths of time was impaired.

Accordingly, in resolving reasonable doubt regarding the 
current level of the veteran's disability in his favor, the 
Board finds that a 50 percent rating is warranted for his 
service-connected bilateral pes planus status post partial 
osteotomy of the left navicular bone and history of left 
bunionectomy.  No higher rating is available under Diagnostic 
Code 5276, and as indicated earlier, the Board finds no basis 
for further action under the provisions of 38 C.F.R. § 3.321 
which contemplates the assignment of an extraschedular 
rating.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for tinea pedis, including 
as a result of exposure to Agent Orange, is reopened.  To 
this extent, the appeal is granted.

Entitlement to service connection for tinea pedis, including 
as a result of exposure to Agent Orange, is denied.

Entitlement to a 50 percent disability rating, and no higher, 
for the service-connected bilateral pes planus status post 
partial osteotomy of the left navicular bone and history of 
left bunionectomy is granted, subject to the applicable 
criteria governing the payment of monetary benefits.


REMAND
	
III.  Entitlement to an effective date earlier than July 2, 
1980, for the assignment of a 30 percent disability rating 
for service-connected bilateral pes planus status post 
partial osteotomy of the left navicular bone and history of 
left bunionectomy

IV.  Whether an overpayment of compensation benefits in the 
amount of 
$1,859.00 was validly established

In September 1998, the RO assigned an effective date of July 
2, 1980, for the award of the 30 percent rating for the 
veteran's service-connected bilateral pes planus status post 
partial osteotomy of the left navicular bone and history of 
left bunionectomy.  The veteran submitted a VA Form 9 to the 
RO in April 1999 expressing disapproval of the effective date 
assigned for his disability rating, which has been construed 
as an NOD.

In October 1998, the veteran was notified that an overpayment 
of compensation benefits in the amount of $1,859.00 had been 
created.  He submitted an NOD concerning the amount and 
propriety of the creation of the overpayment to the RO in 
November 1998.

The veteran is owed a Statement of the Case on the foregoing 
issues so that he may perfect an appeal if he continues to 
take issue with these claims.  See 38 C.F.R. §§ 19.29, 19.30, 
19.31 (1999); see also 38 U.S.C.A. § 7105(a), (d) (West 1991) 
("Appellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished . . . ."); 38 C.F.R. 
§§ 20.101, 20.200 (1999); see also Bernard v. Brown, 4 Vet. 
App. 384, 390 (1993) (38 U.S.C.A. § 7105 establishes a series 
of very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO before a claimant may 
secure appellate review by the Board.)  

Accordingly, the claims are remanded to the RO for the 
following:

The RO should prepare a Statement of the 
Case on the issues of entitlement to an 
effective date earlier than July 2, 1980, 
for the assignment of a 30 percent 
disability rating for service-connected 
bilateral pes planus status post partial 
osteotomy of the left navicular bone and 
history of left bunionectomy, and whether 
an overpayment of compensation benefits 
in the amount of $1,859.00 was validly 
established.  It must include a summary 
of the evidence and a summary of the 
applicable laws and regulations, with a 
discussion of how the laws and 
regulations affect the determinations.  
The RO must notify the veteran of the 
time limit within which he must respond 
in order to perfect an appeal of these 
claims to the Board.


Thereafter, and only if all appellate procedures are strictly 
followed, the claims file is to be returned to the Board if 
appropriate.  The appellant has the right to submit 
additional evidence and argument on the matter or matters 
that the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals


 

